DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wu et al. (WO2001/032789).
Wu et al teach an inkjet ink comprising:
Claim 1:
an alkoxysilane; a surfactant; a co-solvent; and a balance of water; wherein the inkjet primer fluid is at least substantially colorless (page 3-16, example 4).


Claim 2:
wherein the alkoxysilane is selected from the group consisting of tetraethyl orthosilicate (TEOS), tetramethyl orthosilicate (TMOS), tetraisopropyl orthosilicate, tetrabutyl orthoslilicate, 3-aminopropyl triethoxysilane, and combinations thereof (page 3-16, example 4).

	Claim 4:
wherein the inkjet primer fluid excludes a colorant and a dispersant (example 4).

Claim 5:
wherein the inkjet primer fluid: includes a pigment in an amount ranging from about to 0.002 wt% about 0.01wt% based a total wt% of the inkjet primer fluid; and excludes a dispersant (page 3-16, example 4).

Claim 6:
thermal inkjet printing a primer fluid including an alkoxysilane, a surfactant, a co-solvent, and a balance of water from a thermal inkjet printhead, thereby forming a silicon dioxide film on a resistor of the thermal inkjet printhead; and then thermal inkjet printing a jettable composition from the thermal inkjet printhead, the jettable composition including suspended nanoparticles (page 3-16, example 4).

	


Claim 9:
wherein the alkoxysilane is selected from the group consisting of tetraethyl orthosilicate (TEOS), tetramethyl orthosilicate (TMOS), tetraisopropyl orthosilicate, tetrabutyl orthoslilicate, 3-aminopropyl triethoxysilane, and combinations thereof (example 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.
Wu et al teach all claimed features of the invention except:
(claim 7)  wherein the silicon dioxide film has: pores with a pore size ranging from about 50 nm to about 1000 nm; and a non-uniform thickness.
(claim 8)    wherein the silicon dioxide film has a thickness ranging from about 5 nm to about 500 nm.
.

Allowable Subject Matter
Claims 11-14 are allowed.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853